QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is action in accordance with practice under Ex parte Quayle in response to the amendment filed 18 November 2021. It is noted that this application has been 
(PPH) program and is a Continuation of PCT/US19/23263 filed 20 March 2019, which benefits from the filing date of United States Provisional Patent Application Serial No. 62/646,070 filed 21 March 2018. Claims 10, 18, and 19 have been cancelled. Claims 1, 20-21, and 24 have been amended. Claims 1-9, 11-17, and 20-24 are pending. With respect to the pending claims: (1) claims 1-9, 20-22, and 24 are allowed; (2) claims 11-17 and 23 are objected to requiring correction of formal matter prior to allowance of the claims. In accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935), prosecution on the merits is closed and all claims are allowable pending correction of the formal matters set forth below.


Claim Objections

[3]	This application is in condition for allowance except for the following formal matters: Claims 11-17 and 23 are objected to because of the following informalities:  Claims 11-17 and 23 all depend directly from cancelled claim 10. Accordingly, the listed claims constitute improper dependent claims as dependency stems from a cancelled claim. Examiner assumes typographical error/oversight subsequent to the cancellation of claim 10. Appropriate correction is required. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Claim Rejections - 35 USC § 101

[4]	Previous rejection(s) of claims 1-9, 11-17, and 20-24 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have been overcome by the amendments to the subject claims and is/are withdrawn. 

Claim Rejections - 35 USC § 102

[5]	Pursuant to an updated search, previous rejection(s) of the pending claims under 35 U.S.C. 102 remain overcome and are withdrawn.


Allowable Subject Matter

[6]	Claims 1-9, 20-22, and 24 are allowed; claims 11-17 and 23 are objected to and require correction of dependency from a cancelled claim as set forth above.

Subject Matter Overcoming Art of Record

[7]	The closest prior art of record is Spanbauer et al. (United States Patent Application Publication No. 2009/0271868) as presented in the previous Office Action mailed 21 September 2020. While Spanbauer et al. disclose a computerized arrangement of physician information into a matrix including assessments of physician influence/ranking, Spanbauer et al. fail to adjust sales data as a pseudoinverse of the influence/rankings, i.e., “outbound factors”. In contrast to Spanbauer, as noted by Applicant in the present remarks, the instant invention includes functionality to extrapolate physician prescribing activity on an individual basis, when given only prescribing activity of a healthcare organization of facility. The instant invention utilizes outbound activity data to estimate/distribute prescribing activity across individual physicians using a pseudoinverse of the physician outbound activity. This functionality is absent from Spanbauer et al.


Conclusion

[8]	This application is in condition for allowance except for the following formal matters: 

[i]	Claims 11-17 and 23 all depend directly from cancelled claim 10. Accordingly, the listed claims constitute improper dependent claims as dependency stems from a cancelled claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

[ii]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gottfrid, SYSTEM AND METHOD FOR PRESCRIBER-CENTRIC TARGETING, United States Patent Application Publication No. 2014/0019237, paragraphs [0042]-[0044][0056]-[0058]: Relevant Teachings: Gottfrid discloses a system and method which targets specified prescribers based on prescribing habits. The system/method compiles a profile of a prescriber including prescriber habits and targets physicians for marketing efforts based on a prediction that the prescriber serves patients who would be candidates for a particular pharmaceutical. 

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT D RINES/Primary Examiner, Art Unit 3683